DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3-5, 10, and 12-14 are amended.
Claims 2, 6, 11, 15, and 18 are canceled.
Claims 1, 3-5, 7-10, 12-14, 16-17, and 19-21 are pending for examination.
Response to arguments
Re: 35 U.S.C. § 112 rejection
In view of amendments to the claims, 35 U.S.C. § 112 rejections for claims 3-5 are withdrawn.
Re: 35 U.S.C. § 103 rejection
Applicant’s response, based on amended independent claims, has been fully considered but is moot in view of updated search and introduction of new prior art for rejection of amended portion of independent claim elements in claim 1 and claim 10.
35 U.S.C. § 103 rejection is not withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-10, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2017/0289819 A1), hereinafter “Kim”, supported by Provisional application No. .
Claims 1 and 10:
Claim 1 is a method and claim 10 is an apparatus implementing method of claim 1.
Regarding claim 1, Kim teaches ‘a method in a wireless communication network that operates according to a communication protocol that defines a plurality of physical layer (PHY) protocol data unit (PDU) formats including an extended range PPDU format for providing extended range communications as compared to one or more other PPDU formats among the plurality of PPDU formats defined by the communication protocol’ (Kim: [0085], lines 4-6, “HE-SIG-A field for an HE SU PPDU or an HE extended range SU PPDU is proposed”; see also Table 1), the method comprising:
Though Kim discloses, “The objective of the HE spatial reuse operation is to improve the system level performance and the utilization of the spectrum resources in dense deployment scenarios by early identification of signals from overlapping basic service sets (OBSSs) and interference management” ([0070]) providing possible indication of use of spatial reuse after identification of signals from OBSS, and discloses about OBSS PD level ([0059], and eqn.1), it does not expressly teach, ‘determining, at an access point (AP) of the wireless communication network, that spatial reuse is to be supported’.
Noh in the same field of endeavor teaches the determination of spatial reuse transmission after determination of OBSS PD level (Noh: fig. 25A, block 2519, fig. 25B block 2517, fig. 25C block 2536; Figs. 16-24 illustrate examples of detecting a frame using an overlapping basic service set (OBSS) packet detection (PD) level for spatial reuse).
Noh is an analogous art teaching decision timings about spatial reuse, as disclosed in “The present description relates in general to wireless communication systems and methods, and more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Noh regarding “early detection procedures of high-efficiency frame and decision timing for spatial reuse” ([0002]), with that of Kim “to improve the system level performance and the utilization of the spectrum resources in dense deployment scenarios by early identification of signals from overlapping basic service sets (OBSSs) and interference management”, and come up with the claimed invention.
Kim teaches, spatial reuse and use of HE operation element providing support for both extended range and spatial reuse, (Kim: [0017], “In another aspect of the present invention, a STA (Station) adapted to transmit a frame to another STA, the STA comprising: a processor configured to prepare a VHT (Very High Throughput) frame including a first signaling field (VHT SIG A), a second signaling field (VHT SIG B) and a service field, wherein one of the VHT SIG A, the VHT SIG B and the service field includes a subfield informing spatial reuse (SR) operation when the STA is capable to supporting HE (High Efficiency) WLAN (Wireless Local Area Network) scheme” ([0017], lines 1-10). Disclosure by Kim of an STA comprises access points (AP) as illustrated in fig. 3 where STA2 and STA5 are APs.
Kim however fails to expressly teach, ‘any client stations that operate according to the communication protocol and that are in communication with the AP cannot transmit the packets having the extended range PPDU format’.
Jones, teaching both spatial reuse and extended range communication (Jones: [0001] “The present invention relates generally to wireless networks, and in particular to techniques for allowing for interoperation of extended-range wireless stations and traditional wireless stations”; see Fig. 1), in the same field of endeavor teaches prohibition of extended range transmission and allow spatial reuse, “the access point might be configured to establish (again, perhaps through the use of MAC layer control 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Jones with that of Kim for purpose of interoperability of extended-range wireless stations and traditional wireless stations, as discussed above in [0001] of Jones and also for improvement of system performance and utilization of spectrum resources as disclosed by Kim, “The objective of the HE spatial reuse operation is to improve the system level performance and the utilization of the spectrum resources in dense deployment scenarios by early identification of signals from overlapping basic service sets (OBSSs) and interference management” (Kim: [0070]).
Kim teaches, ‘transmitting, by the AP (Kim: [0009], line 12, “transmitting the VHT frame to another STA”) the frame to instruct the any client stations to not transmit packets having the extended range PPDU format to the AP to facilitate spatial reuse’ (implied by disclosures by Kim, the proposal to use Spatial Reuse (SR) field in the HE-SIG-A field for an HE SU PPDU or an HE extended range SU PPDU, as disclosed in [0090-0092], for 4-bit SR field, in [0107-018] for 3 bit SR field or in [0111-0112[ for 2-bit SR field, SR field may contain parameter to prohibit spatial reuse or parameters for spatial reuse; if not prohibited, the SR parameter may imply use of SR). 
Regarding claim 10, Kim also discloses integrated circuits (IC), “The processors 110 and 160 and/or the transceivers 130 and 180 may include Application-Specific Integrated Circuit (ASICs), other chip sets, logic circuits, and/or data Processors” ([0128]).
The claim is a change in category compared to claim 1. Claim elements are discussed in claim 1. Claim is rejected based on rejection of claim 1.

Claims 7 and 16:
Claim 7 is a method of claim 1 and claim 16 is an apparatus of claim 10, implementing method of claim 7.
Regarding claim 7, combination of Kim, Noh, and Jones teaches ‘the method of claim 1 (discussed above), wherein:
the information indicating that the one or more first transmission modes should not be used by the any client stations indicates that the one or more first transmission modes should not be used by the any client stations when transmitting data frames to the AP’ (implied based on discussed above in claim 1; teaching of Jones prohibit transmission of extended range mode which is the first transmission mode).
Claim 16 is a change in category compared to claim 7. Claim elements are discussed above in claim 1. Claim is rejected based on rejection of claim 7.

Claims 8 and 17:
Claim 8 is a method of claim 1 and claim 17 is an apparatus of claim 10, implementing method of claim 8.
Regarding claim 8, combination of Kim, Noh and Jones teaches ‘the method of claim 1 (discussed above), wherein:
the method further comprises generating, at the AP, a physical layer (PHY) protocol data unit PPDU that includes the frame (Kim: [0009] lines 3-12, “a method for a STA (Station) to transmit a frame to another STA, the method comprising: preparing, at the STA, a VHT (Very High Throughput) frame including a first signaling field (VHT SIG A), a second signaling field (VHT SIG B) and a service field, wherein one of the VHT SIG A, the VHT SIG B and the service field includes a subfield informing spatial reuse (SR) operation when the STA is capable to supporting HE (High Efficiency) WLAN (Wireless Local Area Network) scheme”); and 
‘transmitting the frame includes transmitting the PPDU’ (Kim: [0009], line 12, “transmitting the VHT frame to another STA”).
Claim 17 is a change in category compared to claim 8. Claim is rejected based on rejection of claim 8.

Regarding claim 9, combination of Kim, Noh and Jones teaches ‘the method of claim 1 (discussed above), wherein:
the one or more first transmission modes include one or more first physical layer (PHY) protocol transmission modes (discussed above in claim 1);
the one or more second transmission modes include one or more second PHY protocol transmission modes (discussed above in claim 1); and
transmitting the frame to instruct the any client stations to not use the one or more first PHY protocol transmission modes reduces a range of transmissions by the any client stations as compared to when the any client stations use the one or more second PHY protocol transmission modes’ (implied by discussion in claim 1 and that “spatial reuse’ is meant for reducing the range of transmission to avoid interference).

Regarding claim 19, combination of Kim, Noh, and Jones teaches the apparatus of claim 10 (discussed above), ‘wherein the network interface device comprises:
a physical layer (PHY) processor implemented on the one or more IC devices’ (Kim: [0128] The processors 110 and 160 and/or the transceivers 130 and 180 may include Application-Specific Integrated Circuit (ASICs)), ‘the PHY processor configured to transmit the frame in a physical layer (PHY) protocol data unit PPDU’ (transmission is discussed in claim 1); and
(Noh: fig. 3, block 211) coupled to the PHY processor’ (Noh: fig. 3, block 215) and implemented on the one or more IC devices (Noh: [0063], “A processor may be, for example, an application specific integrated circuit (ASIC)”). 
Kim teaches, ‘the MAC processor configured to generate the frame in response to the AP determining that spatial reuse is to be supported’ (generation of frame is discussed above in claim 1).

Regarding claim 20, combination of Kim, Noh and Jones teaches ‘the apparatus of claim 19 (discussed above), wherein the PHY processor comprises: one or more transceivers (Kim: fig. 11, block 180).

Regarding claim 21, combination of Kim, Noh, and Jones teaches ‘the apparatus of claim 20 (discussed above), further comprising: one or more antennas coupled to the one or more transceivers’ (Noh: fig. 2 discloses antenna unit 230 coupled to the transceiver 220).

Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Kim, Noh, and Jones as applied to claim 1 above, and further in view of Choi et al. (EP 3 258 636 A1), hereinafter “Choi”.
Claims 3 and 12:
Claim 3 is a method of claim 1 and claim 12 is an apparatus of claim 10, implementing method of claim 3.
Regarding claim 3, combination of Kim, Noh, and Jones teaches ‘the method of claim 1 (discussed above), wherein:
the communication protocol defines a dual carrier modulation (DCM) mode (Kim: Table includes DCM field; Set to 1 indicates that the payload of the SU PPDU is modulated with dual sub-carrier modulation for the MCS. Set to 0 indicates that the payload of the PPDU is not modulated with dual sub-carrier modulation for the MCS); and
Kim however does not expressly teach, ‘generating the frame in response to the AP determining that spatial reuse is to be supported comprises generating the frame to include information indicating that the any client stations cannot transmit packets using the DCM mode; and transmitting the frame instructs the any client stations to not use the DCM mode causing a reduction of a range of transmissions by the any client stations as compared to when the any client stations use the DCM mode’.
Choi in the same field of endeavor teaches about DCM mode use for different transmission modes. Choi discloses about use of DCM in [0074], “Dual carrier modulation (DCM) may be used as an example of the repeated transmission scheme. DCM may be regarded as repeated modulation of the same data to a pair of tones”. 
Repeated transmission in Choi is for extended range communication, i.e. for non-frequency reuse operation. Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine teaching by Choi for use of DCM for non-frequency reuse scenario, and not use it for frequency reuse scenario to come to the claimed invention. 
Claim 12 is a change in category compared to claim 3. Claim is rejected based on rejection of claim 3.
Claims 4 and 13:
Claim 4 is a method of claim 1 and claim 13 is an apparatus of claim 10, implementing method of claim 4.
Regarding claim 4, combination of Kim, Noh, and Jones teaches ‘the method of claim 1 (discussed above), wherein:
the communication protocol defines a plurality of modulation and coding schemes (MCSs) corresponding to different data rates’ (Kim: table 1 discloses 4 bit HE-MCS index; Different MCS values correspond to different data rates); and
Kim does not expressly teach but Noh teaches, ‘the plurality of MCSs comprises one or more first MCSs and one or more second MCSs; 
The one or more first MCSs i) correspond to one or more lower data rates, and ii) facilitate longer range communications, as compared to one or more second MCSs in the plurality of MCSs’ (Noh: [0137], lines 7-11, “The third type of the packet may be the HE extended range SU PPDU. In one or more implementations, the third type of the packet is a PPDU whose modulation and coding scheme (MCS) level is with a low rate/rank”; extended range packet is modulated with low rate).
Kim or Noh however does not expressly teach, ‘generating the frame in response to the AP determining that spatial reuse is to be supported comprises generating the frame to include information indicating that the any client stations cannot transmit packets using the one or more first MCSs; and transmitting the frame instructs the any client stations to not use the one or more first MCSs causing a reduction of a range of transmissions by the any client stations as compared to when the any client stations use the one or more second MCSs’.
Choi in the same field of endeavor discloses, “If the data is transmitted in the HE SU PPDU, a modulation and coding scheme (MCS) field of the HE-SIG A field may indicate an applied MCS level in 4 bits. If the data is transmitted in the HE ER SU PPDU, the MCS field of the HE-SIG A field may represent only three or fewer MCS levels” ([0018]); “The HE ER SU PPDU is transmitted on a 20-MHz primary channel, and preferably supports only one spatial stream (SS) and specific modulation and coding schemes (MCSs) (e.g., MCS0, MCS1, and MCS2). This simplifies the transmission structure of the HE ER SU PPDU used for robust transmission” ([0046]; Though not expressly disclosed, it is obvious that when spatial reuse happens, MCS with higher data rates are to be supported and the client stations will be notified likewise).
The disclosure by Choi teaches use of MCS 0-2 for robust transmission for extended range communication. A person of ordinary skill in the would be motivated to combine teaching of Choi for use of lower values of MCS for extended range communication with disclosure by Kim, “Other than the reserved field, other fields, such as, VHT SIG B length, VHT MCS, can be used for SR parameter” ([0120]), to use MCS for Spatial Reuse (SR) for the purpose of achieving higher data rate when Spatial reuse is used.
Claim 13 is a change in category compared to claim 4. Claim is rejected based on rejection of claim 4.

Claims 5 and 14:
Claim 5 is a method of claim 1 and claim 14 is an apparatus of claim 10, implementing method of claim 5.
Regarding claim 5, combination of Kim, Noh, and Jones teaches ‘the method of claim 1 (discussed above), wherein:
the communication protocol i) defines a plurality of modulation and coding schemes (MCSs) (Kim: Table 1 4-bit HE-MCS index), and ii) permits the use of different numbers of spatial streams (Kim: table 1 discloses 3-bit Nsts field for number of spatial streams);
As seen above in claim 4, Noh teaches, ‘one or more first MCSs’, the combination fails to teach combination of spatial stream and MCS. 
Choi in the same field of endeavor teaches combination of spatial streams and MCS, and teaches, ‘one or more first MCSs in one or more set of MCS/number of spatial stream combinations correspond to i) to one or more lower data rates, and ii) facilitate longer range communications, as compared to one or more second MCSs in the plurality of MCSs, for a given number of spatial streams; generating the frame in response to the AP determining that spatial reuse is to be supported comprises generating the frame to include information indicating that the any client stations cannot transmit packets using the one or more sets of MCS/number of spatial stream combinations ’ (Choi: "The HE ER SU PPDU is transmitted on a 20-MHz primary channel, and preferably supports only one spatial stream (SS)" ([0046]); "HE ER SU PPDU according to the embodiment of the present disclosure may use only the three lowest MCS levels for robust transmission with minimal signaling" ([0078]).
The claim element, ‘transmitting the frame instructs the any client stations to not use the one or more sets of MCS/number of spatial stream combinations causing a reduction in a range of transmissions by the any client stations as compared to when the any client stations use the one or more second MCSs’ is taught by combination of Kim, Noh, Jones and Choi as discussed above.
Claim 14 is a change in category compared to claim 5. Claim is rejected based on rejection of claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) The prior art of record DK/EP 2921024 T3 discloses how a cellular communications network determines whether a wireless device is to operate in a long range extension mode of operation or a normal mode of operation. The node then applies different values for at least one parameter depending on whether the wireless device is to operate in the long range extension mode or the normal mode.
b) US 2013/0315264 A1 teaches encoding parameters for a wireless communication system and use of MCS and spatial streams.
c) US 2017/0181136 A1 teaches preamble design aspects for high efficiency wireless local area networks. It discloses disallowance of certain combinations of MCS and DCM values (see [0179].














Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462